Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US Pub. No. 20050071625), hereinafter referred to as Schwartz in view of St. Pierre et al. (US Pub. No. 7890633), hereinafter referred to as Pierre. 
Referring to claim 1, Schwartz discloses a method, the method comprising: 
2configuring a computer system node (a Node) (node 204, fig. 2) from a plurality of computer 3system components (chipset components, fig. 2) that are each connected to an intra-node network (intra-node network 204-1, fig. 1), the 4configuring further comprising: 
5selecting a set of the plurality of computer system components (chipset components, fig. 2), 6wherein the set of computer system components includes at least 7one processor (processor 214, fig. 2);8and 

Pierre discloses, what Schwartz lacks, assigning each of one or more of the selected set of computer 9system components (assigned components) a different address 10range within the Node (address mapping 70, fig. 3)

Schwartz and Pierre are analogous art because they are from the same field of endeavor in the input and output field. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schwartz and Pierre before him or her, to modify the system of Schwartz to include the address mapping of Pierre. 
The suggestion/motivation for doing so would have been to improve device access via address range mapping. 
Therefore, it would have been obvious to combine Pierre with Schwartz to obtain the invention as specified in the instant claim. 

As to claim 2, Schwartz discloses the method of claim 1 wherein the dynamic configuring is performed by a 2dynamic node configuration manager that is connected to the intra-node 3network, the configuring performed by the dynamic node configuration 4manager further comprising: 
5receiving a new computer system request (booting node, para. 0020); 

9selecting the set of computer system components based on the received 10request (The SMM knows the expected partitioning from information available to the SMM service processor, para. 0020); and 
Docket No. P201701584US01Page 114 of 123 Atty. Ref. No. 9012assigning each of the selected set of computer system components a different address range within an address space of the Node so that each 13component included in the Node is uniquely addressable within the Node (Universal Unique Identifiers (UUIDs) for each node in the partition to be formed, para. 0020).   

1 As to claim 3, Schwartz discloses the method of claim 1 further comprising: 2automatically configuring the assigned components using a set of unique 3Base Address Registers (BARs) associated with each of the assigned 4components (Universal Unique Identifiers (UUIDs) for each node, para. 0020).  

1 As to claim 4, Schwartz discloses the method of claim 1 further comprising: 2removing a selected computer system component from the set of 3computer system components assigned to the Node (nodes can be swapped in and out, para. 0026).  

1 As to claim 5, Schwartz discloses the method of claim 4 further comprising: 2re-assigning the selected computer system component to a second Node, 3wherein the second Node runs a second operating system that accesses 4the selected computer system component (nodes can be swapped in and out during and after initial configuration under the control of the SMM, para. 0026).   

1 As to claim 6, Schwartz discloses the method of claim 5 further comprising: 2identifying that the selected computer system component is underutilized 3by the Node, wherein the removing of the selected computer system 4component is performed in response to the identifying (allows dynamic configuration of a partition, 
such that nodes can be swapped in and out during and after initial configuration under the control of the SMM, para. 0026).   

1 As to claim 7, Schwartz discloses the method of claim 1 further comprising: 
2adding a selected computer system component to the Node after the 3running of the operating system by the Node has commenced (hot spare node, para. 0026);  
4assigning the added computer system component to an additional address 5range within the Node (Universal Unique Identifiers (UUIDs) for each node, para. 0020), wherein the additional address range is different Docket No. P201701584US01Page 115 of 123 Atty. Ref. No. 90126 from the address ranges of the set of computer system components already assigned to the Node (I/O topology, para. 0026); and 8after the assigning, accessing the added computer system component by 9the operating system running on at least one of the processors (processor 214, fig. 2).

Claims 8 - 14 recite the corresponding limitation of claims 1 - 7. Therefore, they are rejected accordingly.
Claims 15 - 21 recite the corresponding limitation of claims 1 - 7. Therefore, they are rejected accordingly.
Claims 22 - 23 recite the corresponding limitation of claims 1 and 5. Therefore, they are rejected accordingly.
.

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. 

Applicant’s Argument:
[Remarks, p. 12] While Schwartz does teach a multi-node computer, the system taught by Schwartz is completely different and does not teach or suggest the node configured in Applicant's claim 1. Applicant has computer system components that are each connected to an intra-node network. Schwartz teaches no such network. The Office Action refers to "intra-node network 204-1," however Schwartz' is referring to the entire Node #1 as 204-1 and never teaches or suggests that an intra-node network exists or is otherwise used to connect system components. Instead, Schwartz teaches that each node has a chipset, in the case of Node #1, the chipset is identified as 208-1.
                                                                                                                                                                                        
Examiner’s Argument:
An Intra-node can be broadly construed to mean any bus with a single node. Schwartz discloses: The slave scalability chipset 208 includes local memory controllers, processor allocation and set-up hardware/software, and host bridge controller information that is loaded from a master scalability chipset 210 located in a scalability management module (SMM) 212 (para. 0016).  
These components are connected to a single bus since all the components are in node #1 204-1.
As such, examiner respectfully maintains the previous rejection. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184